 


110 HR 2240 IH: Office for National Capital Region Coordination Restoration Act
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2240 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. Tom Davis of Virginia (for himself, Mr. Wynn, Mr. Moran of Virginia, Mr. Wolf, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend the Homeland Security Act of 2002 to restore the Office for National Capital Region Coordination to the administrative jurisdiction of the Office of the Secretary of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Office for National Capital Region Coordination Restoration Act. 
2.Restoration of Office for National Capital Region Coordination to administrative jurisdiction of the Office of the Secretary of Homeland Security 
(a)RestorationThe Office for National Capital Region Coordination shall be administered within the Office of the Secretary as provided in section 882(a)(1) of the Homeland Security Act of 2002 (6 U.S.C. 462(a)(1). 
(b)Other authority not applicableSection 882 of the Homeland Security Act of 2002 (6 U.S.C. 462) is amended by adding at the end the following: 
 
(e)Other authority not applicableThe authority under section 872(a) does not extend to the Office for National Capital Region Coordination.. 
 
